Citation Nr: 9918574	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  97-34 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Department of Veterans 
Affairs (RO) Regional Office (RO) in Wilmington, Delaware.


REMAND

During the appellant's hearing before a member of the Board 
sitting at Washington D. C. in June 1999, he testified as to 
the severity of his psychiatric symptoms.  He further stated 
that he was receiving counseling at the VA Hospital in 
Elsmere, Delaware.  He indicated that he had been going 
weekly and was now going about twice a month.  The Board is 
of the opinion that these records should be obtained.  He 
further requested a current comprehensive VA examination.

In accordance with the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain any current VA 
and private medical records pertaining to 
treatment for his psychiatric illness.  
He should be informed that he has the 
opportunity to submit additional evidence 
and arguments in support of his claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The RO should request copies of all 
medical records pertaining to treatment 
and counseling for his psychiatric 
illness from the VA medical facility in 
Elsmere, Delaware.

3.  The appellant should be afforded an 
examination by a VA psychiatrist to 
determine the nature and severity of his 
PTSD.  The claims file, a copy of the 
revised rating criteria (effective in 
November 1996), and a copy of this Remand 
are to be furnished to the psychiatrist 
for review prior to the examination.  All 
testing deemed necessary should be 
performed.  

It is requested that the examiner assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorder 
(DSM-IV).  It is imperative that the 
examiner includes a definition of the 
numerical code assigned under DSM-IV.  
The presence or absence of symptoms 
enumerated in the revised rating criteria 
should be specifically noted.  A complete 
rationale for any opinions and 
conclusions expressed should be included 
in the examination report.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought on appeal remains denied, the appellant and 
his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order. The Board 
intimates no opinion as to the ultimate outcome of this case. 
The veteran need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


